520 So. 2d 675 (1988)
Christa Wood SIMS, Appellant,
v.
STATE of Florida, Appellee.
No. 87-1090.
District Court of Appeal of Florida, Fifth District.
February 25, 1988.
James B. Gibson, Public Defender, and Glen P. Gifford, Asst. Public Defender, Daytona Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Kevin Kitpatrick Carson, Asst. Atty. Gen., Daytona Beach, for appellee.
COWART, Judge.
We affirm the appellant's conviction and sentence except we strike that portion of the sentence which imposes community service as an alternative to payment of court costs because that portion of section 27.3455(1), Florida Statutes, which authorized that alternative, was deleted by the legislature before appellant was sentenced. See Hansley v. State, 514 So. 2d 1135 (Fla. 5th DCA 1987).
CONVICTION AFFIRMED; SENTENCE AFFIRMED AS MODIFIED.
DAUKSCH and DANIEL, JJ., concur.